                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )                     No. 3:19-CR-54-PLR-DCP
                                                 )
DANIEL CLOSE,                                    )
                                                 )
                      Defendant.                 )
                                                 )

                               MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(b) for disposition or report and recommendation regarding

disposition by the District Court as may be appropriate. This case came before the undersigned

on January 24, 2020, for a scheduled pretrial conference and motion hearing on the Defendant’s

Motion to Continue [Doc. 29], filed on January 17, 2020. Assistant United States Attorney Cynthia

F. Davidson appeared on behalf of the Government. Assistant Federal Defenders Nakeisha

Jackson and Mary Margaret Kincaid represented Defendant Close, who was also present.

               In his motion, the Defendant asks the Court to continue the February 4, 2020 trial

date sixty days in order to permit additional time to complete litigation of the Defendant’s Motion

to Suppress. The motion relates that a Report and Recommendation was filed on the suppression

motion on January 2, 2020, and that Defendant filed objections to the Report on January 16, 2020.

The motion further relates that defense counsel has explained the right to a speedy trial to the

Defendant, who understands that all of the time between the filing of the motion and the new trial

date is excludable under the Speedy Trial Act. The motion also states that the Government does

not object to the requested continuance.

                                                1
               At the motion hearing, Ms. Jackson said that the defense needs more time to gain a

ruling on the suppression motion. She noted that the parties are continuing to negotiate a resolution

in this case and asked for a new plea deadline as well. AUSA Davidson said the Government does

not oppose a trial continuance in this case. The parties agreed on a new trial date of April 7, 2020.

               The Court finds the motion to continue the February 4 trial date to be unopposed

and well-taken and that the ends of justice served by granting a continuance outweigh the interest

of the Defendant and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court finds that

a trial continuance is necessary in this case in order to permit counsel the “reasonable time

necessary for effective preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv). The Defendant is awaiting a

ruling on his suppression motion. See 18 U.S.C. § 3161(h)(1)(D) & -(H). After the Chief District

Judge rules on that motion, defense counsel needs additional time to consult with the Defendant

and to prepare the case for trial. The Court finds that litigation of the suppression motion and trial

preparation cannot take place before the February 4 trial date or in less than two months.

Accordingly, the Court finds that the failure to grant the requested continuance would deprive

defense counsel of the reasonable time necessary to prepare effectively for trial even taking into

account counsels’ acting with due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

               The Motion to Continue [Doc. 29] is GRANTED. The trial of this matter is reset

to April 7, 2020. The Court also finds that all the time between the filing of the motion on January

17, 2020, and the new trial date of April 7, 2020, is fully excludable time under the Speedy Trial

Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D), -(1)(H), & (7)(A)-(B). With

regard to other scheduling in this case, the deadline for concluding plea negotiations and providing

reciprocal discovery is extended to March 10, 2020. The Court instructs the parties that all

motions in limine must be filed no later than March 23, 2020. The parties are to appear before



                                                  2
the undersigned for a final pretrial conference on March 25, 2020, at 10:00 a.m. Requests for

special jury instructions shall be filed on or before March 27, 2020, and shall be supported by

citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

            (1) The Defendant’s Motion to Continue [Doc. 29] is GRANTED;

            (2) The trial of this matter is reset to commence on April 7, 2020, at 9:00
            a.m., before the Honorable Pamela L. Reeves, Chief United States District
            Judge;

            (3) All time between the filing of the motion on January 17, 2020, and
            the new trial date of April 7, 2020, is fully excludable time under the
            Speedy Trial Act for the reasons set forth herein;

            (4) The deadline for concluding plea negotiations and providing
            reciprocal discovery is March 10, 2020;

            (5) Motions in limine must be filed no later than March 23, 2020;

            (6) The parties are to appear before the undersigned for a final pretrial
            conference on March 25, 2020, at 10:00 a.m.; and

            (7) Requests for special jury instructions shall be filed on or before
            March 27, 2020, and shall be supported by citations to authority pursuant
            to Local Rule 7.4.

       IT IS SO ORDERED.

                                                            ENTER:


                                                            ______ _________________
                                                            Debra C. Poplin
                                                            United States Magistrate Judge




                                                 3
